Citation Nr: 9914747	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-05 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension based upon need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
February 1952, and from May 1952 to November 1952.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in an April 1998 supplemental 
statement of the case, the RO granted the veteran an 
extension of time to submit a substantive appeal as to the 
issue of entitlement to special monthly pension.  
Subsequently, the veteran perfected an appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Private medical records show the veteran underwent 
bilateral lower extremity amputation as a result of a train 
accident on May 19, 1990.

3.  In July 1991 the RO found injuries related to the 
veteran's accident on May 19, 1990, were incurred as a result 
of willful misconduct and noted that payment of VA benefits 
based upon those injuries was prohibited.

4.  Medical evidence demonstrates the veteran requires the 
need of aid and attendance as a result of bilateral lower 
extremity amputation and left eye blindness.  The veteran's 
corrected right eye vision is 20/25.

5.  VA benefits, including for aid and attendance, are 
prohibited for the veteran's bilateral lower extremity 
amputation.

6.  There is no competent evidence demonstrating the veteran 
is helpless or requires aid and attendance solely as a result 
of his obstructive jaundice, chronic arteriosclerotic heart 
disease, type II diabetes mellitus, hypertension, or peptic 
ulcer disease.



CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
upon need for aid and attendance have not been met.  
38 U.S.C.A. §§ 1502, 1541, 5107 (West 1991); 38 C.F.R. 
§§ 3.3, 3.23, 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

VA improved pension benefits are payable to a veteran with 
qualified service during a period of war, based upon a 
maximum rate established by law and reduced by the amount of 
annual income.  38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. 
§ 3.3 (1998).  An increased maximum rate is provided for a 
veteran who is permanently housebound or in need of aid and 
attendance.  38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. § 3.23 
(1998).

The need for "aid and attendance" means helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person, defined as blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less, or a patient in a nursing home because of 
mental or physical incapacity, or a factual need for aid and 
attendance established under other criteria.  38 C.F.R. 
§ 3.351 (1998).

The basic criteria for regular aid and attendance and 
permanently bedridden are 

(1) an inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; 

(2) a frequent need of adjustment of any special prosthetic 
or orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); 

(3) an inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; 

(4) an inability to attend to the wants of nature; or 

(5) an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352 (1998).

Nonservice-connected disability pension may be paid to a 
qualified veteran of a period of war for permanent and total 
disability not the result of willful misconduct.  38 U.S.C.A. 
§ 1521(a) (West 1991);  38 C.F.R. § 3.302(b) (1998).

Generally, willful misconduct means an act involving 
conscious wrongdoing or known prohibited action.  A service 
department finding that injury, disease or death was not due 
to misconduct will be binding unless it is patently 
inconsistent with the facts and the requirements of VA laws.

(1)  It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.

(2)  Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.

(3)  Willful misconduct will not be determinative unless it 
is the proximate cause of injury, disease or death.  (See §§ 
3.301, 3.302; 38 C.F.R. § 3.1(n) (1998).





Factual Background

Private medical records show the veteran underwent bilateral 
lower extremity amputation as a result of a train accident on 
May 19, 1990.  In a July 1991 administrative decision the RO 
found injuries related to the veteran's accident on 
May 19, 1990, were incurred as a result of willful 
misconduct.  It was noted that payment of VA benefits based 
upon those injuries was prohibited.

Private medical opinion dated in December 1994 included 
diagnoses of diabetes mellitus, bilateral below the knee 
amputation, hypertension, left eye blindness, and 
gastroesophageal reflux disease.  The physician stated the 
veteran was in need of aid or attendance.

VA examination in March 1996 included diagnoses of type II 
diabetes, with left eye blindness, and bilateral below the 
knee amputation.  It was noted the veteran had no limitation 
of use of the upper extremities and was able to walk one 
block on crutches.

In his August 1996 notice of disagreement the veteran stated 
he required aid and attendance because of left eye blindness, 
poor vision to the right eye, hypertension, including 
secondary headaches, weakness, and dizziness, diabetes, 
including secondary skin ulcer to the knees, and peptic 
ulcers.  

VA examinations in October 1996 included diagnoses of 
diabetes mellitus, non-insulin dependent, on medication, not 
well controlled; essential hypertension, fairly well 
controlled; hypercholesterolemia, and nonspecific headaches, 
without evidence of migraine or structural intracranial 
process.  It was the examiner's opinion that the veteran 
required aid and attendance primarily for bilateral 
amputation and blindness.


VA ophthalmologic examination in November 1996 found visual 
acuity of no light perception in the left eye, and right eye 
visual acuity of 20/40, uncorrected, and 20/25, corrected.  
The diagnoses included no light perception and mild left eye 
enophthalmos post penetrating keratoplasty, right eye 
pseudophakia, and mild right eye non-proliferative diabetic 
retinopathy.

Private medical records include hospital reports dated in 
April 1997 with diagnoses of (1) obstructive jaundice, 
possible cholecystitis, cholelithiasis, and rule out 
hepatitis; (2) chronic arteriosclerotic heart disease; (3) 
type II diabetes mellitus; (4) bilateral below the knee 
amputation; (5) history of hypertension; and (6) history of 
peptic ulcer disease.

In his April 1998 substantive appeal the veteran stated his 
claim for aid and attendance was based upon his blindness, 
hypertension, diabetes mellitus, dizziness, and headaches.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Medical evidence demonstrates the veteran requires aid and 
attendance as a result of his bilateral lower extremity 
amputation and left eye blindness.  Although the veteran has 
received treatment for other medical disorders, there is no 
competent evidence indicating he requires aid and attendance 
as a result of these disorders.  The Court has held that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board notes that VA nonservice-connected pension benefits 
may not be paid as a result of the veteran's bilateral lower 
extremity amputation.  38 U.S.C.A. § 1521(a);  38 C.F.R. 
§ 3.302(b).  The Board also notes that the veteran has 
corrected visual acuity to the right eye of 20/25 which does 
not warrant entitlement to aid and attendance as a result of 
blindness of both eyes.  38 C.F.R. § 3.351.  

There is no competent evidence demonstrating the veteran is 
helpless or requires aid and attendance solely as a result of 
his obstructive jaundice, chronic arteriosclerotic heart 
disease, type II diabetes mellitus, hypertension, or peptic 
ulcer disease.  Therefore, as the veteran's bilateral 
amputation is prohibited from VA consideration and his 
blindness is limited to the left eye, the Board finds the 
criteria for special monthly pension based upon need for aid 
and attendance are not met.


ORDER

Entitlement to special monthly pension based upon need for 
aid and attendance is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



